[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
The plaintiffs have moved for summary judgment in each of the above foreclosure actions. In each case, the parties have agreed that the legal and factual issues are the same. Accordingly, the court will treat them as such.
The plaintiffs in each case claim that all notes were duly executed by the defendants and each defendant was duly paid the amount of the principal on each of the notes. The executed notes and mortgages are not disputed. The plaintiff also attached the affidavit of Eugene Singer affirming the allegations of the complaint in each case in that the mortgage was conditional on the payment of the note and that the various defendants failed to pay the amount due and owing. CT Page 11351
In each case, the defense is the same, namely, that defendants are not sure that they received the proceeds of some of the loans. However, after over a year of attempting to identify which loans they did not receive, they have not done so. On the other hand, the Singer affidavit, dated August 13, 1998, clearly states that in each case the amount of the loan was paid, to whom it was paid, and a copy of the check was attached.
Accordingly, the court finds that there is no genuine issue of material fact in any of the above-captioned cases.
Judgment of foreclosure shall enter in favor of the plaintiff in each case.
D. Michael Hurley Judge Trial Referee